UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LEON JONES,                                   )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Civil Action No. 11-1459 (JEB)
                                              )
                                              )
SOCIAL SECURITY                               )
ADMINISTRATION,                               )
                                              )
               Defendant.                     )


                                 MEMORANDUM OPINION

       This matter, brought under the Social Security Act, is before the Court on the Defendant

Commissioner’s Motion for Judgment of Affirmance [Dkt. # 11]. On July 19, 2012, plaintiff

was advised to respond to the motion by August 31, 2012, and was warned that his failure to

respond could result in the Court’s treating the motion as conceded and summarily dismissing

the case. See Order (July 19, 2012). Plaintiff has not filed a response to defendant’s dispositive

motion and has not sought additional time to do so. The Court therefore will grant defendant’s

motion for judgment of affirmance as conceded and will dismiss the case. See Twelve John Does

v. District of Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997) (“Where the district court relies on

the absence of a response as a basis for treating a motion as conceded, [the District of Columbia

Circuit] honor[s] its enforcement” of the local rule.); accord Fox v. Am. Airlines, Inc., 389 F.3d

1291, 1294-95 (D.C. Cir. 2004); FDIC v. Bender, 127 F.3d 58, 67-68 (D.C. Cir. 1997). A

separate Order accompanies this Memorandum Opinion.

                                                     ____________s/_______________
DATE: September 19, 2012                             JAMES E. BOASBERG
                                                     United States District Judge